Citation Nr: 0723425	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for erectile dysfunction 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2006.  

The veteran was granted service connection for PTSD by way of 
a June 2003 rating decision and assigned a 30 percent 
disability rating effective January 28, 2003.  The veteran 
submitted a notice of disagreement in July 2003 in which he 
disagreed with the disability rating assigned.  By way of a 
September 2003 rating decision the disability rating was 
increased to 70 percent effective January 28, 2003.  The 
veteran perfected his appeal in October 2003 as to the issue 
of a higher rating for PTSD.  The veteran withdrew his claim 
of entitlement to a higher initial rating for in a March 2005 
statement.  As such, the only issue on appeal is listed 
above.  


REMAND

As noted above, the veteran was granted service connection 
for PTSD in June 2003.  The veteran submitted a claim in 
August 2004 of entitlement to erectile dysfunction (ED) as 
secondary to the medication he took for PTSD.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected to the extent of the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995); 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The veteran was not informed of a 
recent amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim of service connection based on 
aggravation is judged, but it applies only after it is 
determined that there has indeed been some worsening due to 
service-connected disability.  

Associated with the claims file are VA outpatient treatment 
reports dated from January 2003 to August 2005.  The veteran 
reported difficulty maintaining an erection in October 2003.  
He was prescribed Viagra at that time.  Erectile dysfunction 
was listed as a diagnosis in September 2004.  

The veteran was afforded a VA genitourinary examination in 
May 2005.  The veteran reported intermittent ED since 1969 
and he said the symptoms were constant beginning in 1997.  He 
said he started taking psychotropic drugs in 2003.  He said 
he had stopped taking his medication and had not seen any 
change in his ED.  He reported that he believed psychological 
factors were at least a partial cause of his ED.  The 
examiner diagnosed the veteran with loss of use of a creative 
organ and opined that it was less likely than not as a result 
of the medication he took for PTSD because the ED was present 
before he took medications and continued after the 
medications were discontinued.  He concluded it was not 
likely that the veteran's ED was due to the medication.  
However, the examiner did not provide an opinion as to 
whether the veteran's erectile dysfunction has been caused by 
or made worse by PTSD itself.  In order to properly assess 
the veteran's claim such a medical opinion is necessary.  

The veteran testified at a Travel Board hearing in September 
2006.  The veteran testified that he was diagnosed with PTSD 
in 2003.  He said that he had some problems with ED prior to 
his diagnosis of PTSD but that the PTSD medication seemed to 
aggravate the ED.  He said the PTSD itself also "made things 
difficult."  He said he currently used Levitra for his ED.  
He said he did not have any cardiovascular disorders, cancer 
of the prostate, neurological disorders, spinal cord 
problems, or hormone disorders.  The veteran's spouse 
testified that the veteran was not taking any medication at 
the time of their marriage two years prior, but she said he 
had anxiety and stress that impacted his ED.  The veteran 
concluded that he believed that he had PTSD prior to his 
diagnosis of PTSD, which impacted his erectile dysfunction.  
The veteran also noted that his treating psychologist at VA 
showed him evidence that PTSD and PTSD medications impacted 
ED but that the psychologist would not provide a statement to 
that effect.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or 
private treatment records identified 
by the veteran which have not 
already been associated with the 
claims file.  Any necessary medical 
releases should be obtained from the 
veteran.  

2.  After completion of the above 
action, arrange for a review of the 
medical records that are contained 
in the veteran's claims folder.  If 
possible, the review should be 
accomplished by the physician who 
performed the May 2005 VA 
genitourinary examination.  If the 
same examiner is not available a 
physician with similar expertise 
should conduct the review.  The 
examiner is requested to provide an 
opinion as to whether the veteran's 
erectile dysfunction has been caused 
by or made worse by his service-
connected PTSD or symptoms thereof.   
(If another VA examination is deemed 
necessary by the reviewer, one 
should be accomplished.)  A complete 
rationale for any opinions 
expressed, as well as a discussion 
of the medical principles involved, 
should be provided.

(If another examination is deemed 
necessary, the veteran is hereby 
notified that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the case, and that 
the consequences of failure to 
report for a VA examination without 
good cause may include denial of his 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).)

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should specifically 
refer to 38 C.F.R. § 3.310 and the 
recent amendment to this regulation.  
71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

